                           4:20-mj-06409-JEH # 1                        Page 1 of 28                                                                            E-FILED
                                                                                                                      Friday, 31 January, 2020 10:52:34 AM
AO I 064   (0 8/ I I   )   Application lor a Wanant by Telephone or Othc. Reliable Elecironic Means
                                                                                                                               Clerk, U.S. District Court, ILCD
                                                UmrBo SrarBs Drsrnrcr CouRr
                                                                                  for the
                                                                      Central District of lllinois

                  tn the Matter           olthe   Search    of
                                                                                        )
           lBfiefly describe        the   properry to be searched
                                                                                        )
           or identily the person by name and address)
                                                                                        )             Case No. 4:2o-mj- 6409
  Specified persons, locker, and all electronic devices                                 )
                                                                                        )
                                                                                        )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTIIER RELIABLE ELECTRONIC MEANS
        l, a federal law enforcement officer or an attorney for the govemment, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the personor describe the
propert| to   be sedrched and         giye its locatian):
  Please see Attachment A.

located in the                      Southern                District of                     lowa                      ,   there is now concealed tidenrify the
person or describe the propert! lo be seized):

  Please see Altachment B.


           The basis for the search under Fed. R. Crim. P.                      4l(c)   rs (checkone or morel'.
                       {     evidence      ofa crime;
                       il    contraband, fruits of crime, or other items illegally possessed;
                       il property        designed for use, intended for use, or used in committing a crime;
                       D     a person to be arrested or a person           who is unlawfully restrained.

           The search is related to a violation                  ol
           Code Section                                                                      Offense Description
       18 U.S.C.22524                                        Transport, distribute, receive, access with the intent to view, and possess child
                                                             pornography


           The application is based on these facts:
        Please see attached Affidavit.


            d      Continued on the attached sheet.
            [1     Delayed notice            of             days (gire exact ending date if more than 30 days                                ,   is requested under
                   18 U.S.C. $ 3103a, the basis of which is set forth on the attached sh
                                                                                                      /s/ Cristopher Berry

                                                                                                                               ]
                                                                                                       Special Agent Cristopher Berry, USSS
                                                                                                                  Printed    na    e   and title

Attested to by the applicant in accordance with the requirements ofFed. R. Crim. P. 4.1 by
                                    telephone                                 (speci/j rcliahle electronic tneans).
                                                                                            /s/ Jonathan E. Hawley
Date                   01t3112020
                                                                                                                      Judge's signaturc

City and state: Peoria, lllinois                                                              Hon. Jonathan E. Hawley, U.S. Magistrate Judge
                                                                                                                  Ptifited   na    e   ond title
             4:20-mj-06409-JEH # 1          Page 2 of 28



                           IN THE TINITED STATES DISTRICT COURT
                           FOR THE CENTRAL DISTRICT OF ILLINOIS

 IN THE MATTER OF THE SEARCH OF:                                   20-mj-6409
                                                        Case No
 Specitied persons, locker, and all electronic
 devices
                                                        Filed Under Scal


                               AFFIDAVIT IN SUPPORT OF AN
                             APPLICATION UNDER RULE 4I FOR A
                              WARRANT TO SEARCH AND SEIZE


         I, CRISTOPHER T. BERRY, being first duly swom, hereby depose and state as follows:


                         INTRODT]CTION AND AGENT BACKGROUND


         1   .   I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a warrant to search the person of Mitchell Dann Rockfield and

the person of Mitchell Dann Rockfield, date of birth March 16, 1991 as well as his assigned

locker at Phoenix Closures, Lnc.,2728 West Central Park Avenue #A, Davenport, Iowa,

described in Attachment A, for the things described in Attachment B.


         2.      I am a Special Agent with the United States Secret Service, and have been since

JuJy   2004. I am   a graduate   of the Federal Law Enforcement Training Center and the US Secret

Service JJ Rowley Training Center. I have completed numerous training courses related to

electronic crimes and computer devices. Most notably, in2006,1 completed training related to

investigations of computer network intrusions. Previously, I was a Police Officer for the City     of
Creve Coeur, MO, from 1998-2004. I have had the opportunity to observe and review numerous

examples of child pomography (as defined in 18 U.S.C. $$2256) that were created, stored,

distributed, or received via digital systems. As a Special Agent, I am authorized to investigate
         4:20-mj-06409-JEH # 1           Page 3 of 28



violations of 18 U. S.C. 552251 ,2252, and 2252A and to execute warrants issued under the

authority olthe United States.


        3.      The facts set forth in this affidavit are based on your affiant's personal knowledge

and investigation. The affidavit is also based on knowledge your affiant obtained from other

individuals, including Rock Island, IL, Police Department Detective Tina Noe, my review of

documents related to this investigation, communications with others who have personal

knowledge ofthe events and circumstances described in this affidavit, and information gained

through your affiant's training and experience.


        4.      Your affiant submits this affidavit for the limited purpose of showing that there is

sufficient probable cause to support issuing a warrant to seize and analyze the information

identified herein. This affidavit does not purport to set forth all of your affiant's knowledge of,

or investigation into, this matter. Unless specifically indicated otherwise, all conversations and

statements described in this complaint are related in substance and in part only.


       5.      Based on my training and experience and the facts as set forth in this affidavit,

there is probable cause to believe that violations   of l8 U.S.C. gg 2252 (a)(2)(A) (receipt ofchild

pomography), and,2252A (aX5)(B) (possession of child pomography) have been committed,              as


described in the Probable Cause section below. There is also probable cause to search the

person, locker, and electronic devices described in Attachment      A for evidence and.ior fruits of

these crimes further described in Attachment B.




                                                     2
         4:20-mj-06409-JEH # 1              Page 4 of 28



        6.      This Court hasjurisdiction to issue the requested warrant because it is "a court of

competent jurisdiction" as defined by 18 U.S.C. $         2711.   18 U.S.C. $$ 2703(a),   (bX1XA), &

(c)(1)(A). Specifically, the Court is "a district court ofthe United States . . . that     has   jurisdiction

over the offense being investigated." 18 U.S.C. g 271 1(3XA)(D.


                                         TECHNICAL TERMS

       7.       Based on my training and experience, I use the following technical terms to

convey the fbllou.ing meanings:


       8.       Intemet: The Intemet is a global network ofcomputers and other electronic

devices that communicate with each other. Due to the structure of the Intemet. connections

between devices on the Intemet often cross state and intemational borders. even when the

devices communicating with each other are in the same state.


       9.       IP Address: The Intemet is a worldwide system of computer          networks        a

network of networks    -   in which users at any one computer can, ifthey have permission, get

information from any other computer (and sometimes talk directly to other computer users). An

Intemet Protocol address (also known as an IP address) is a set of numbers which identify a

computer on the Intemet. Standard IPV4 addresses follow the format of ###.###.###.###l

wherein each ofthe numbers are between 0 and 255, or, in the case of IPV6,




       As set in the protocol TCP/IP v4 which is in common usage today.




                                                      )
            4:20-mj-06409-JEH # 1           Page 5 of 28



####.####.####.####.####.####.####.#### wherein each digit is between 0 and f in

hexadecimal form2. Computers use IP addresses to identify each other on the Intemet. Intemet

Protocol addresses are registered to the specific individuals or entities, such as an Intemet service

provider. When a subscriber ofan Intemet service provider wishes to access the Intemet via their

service, the Intemet service provider     will   assign that account an IP address that identifies that

account holder on the Intemet. By providing the Internet service provider with the dates, times

and IP addresses which a suspect used to access the Internet, the Intemet service Provider         will   be

able to provide the identifying information for the account holder who was assigned that specific

IP address at that date and time. if the records still exist on their svstem.


        10.       Storage medium:   A storage medium is any physical object upon which computer

data can be recorded. Examples include hard disks,         RAM, floppy disks, flash memory, CD-

ROMs, and other magnetic or optical media.


        1   1.    National Center for Missing and Exploited Children (hereinafter "NCMEC,),

Intemet Crimes Against Children (hereinafter "ICAC') and CyberTips:


             a.   NCMEC is a national clearinghouse that gathers information about missing and

                  exploited children and child pomo$aphy. It also serves as a reporting system for

                  intemet businesses like Facebook, Google, or Dropbox to report child



       As specified in the protocol TCP/IP v6 which is becoming standard usage




                                                      4
 4:20-mj-06409-JEH # 1              Page 6 of 28



           pomography when it is detected or reported to them. NCMEC assigns the report

           a unique number,   which creates the CyberTip, and attempts to determine the

           general geographic location ofthe information in order to refer it to the ICAC

           responsible lor a specific region.


      b.   ICACs are a collaborative effort amongst law enforcement for child pomography

           investigations. There are dozens of ICACs across the United States. In westem

           Illinois, the ICAC is operated by the Illinois Attorney General,s Office and they

           maintain contacts, generally, at the local law enforcement level. Once

           information from NCMEC is received, ICAC will forward it to the relevant law

           enforcement agency. The law enforcement officer assigned a particular

           CyberTip will then begin their investigation based on it.


      c.   NCMEC generically refers to intemet businesses such       as   Dropbox as Electronic

           Service Providers (hereinafter   "ESP").   ESPs   differ from Intemet Service

           Providers (hereinafter "ISP") insofar as ESPs provide some sort ofservice on the

           intemet, as opposed to ISPs which simply provide access to the intemet.

           Frequently, ESPs will assign a user a numerical ID for which the user is unaware.

           This number will occasionally be captured as part ofthe Cybertip.


12.        BitTonent Network:




                                             5
4:20-mj-06409-JEH # 1          Page 7 of 28



 a.   P2P   file sharing is a method of communication availabie to Intemet     users through

      the use of special software. Computers linked together through the Intemet using

      this software from a network that allows for the sharing of digital files between

      users on the network.   A user first obtains the P2P software, which can be

      downloaded from the Internet. In general, P2P software allows the user to set up

      file(s) on a computer to be shared with others running compatible P2P software.

      BitTorrent, one type ofP2P software, sets up its searches by keywords typically

      on torrent websites. BitTorrent progr,uns are typically free to download and used

      for the exchange of files between computer users.


 b.   The results of a keyword search are displayed to the user. The website does not

      contain the files being shared only file referred to as a "torrent.,' The user then

      selects a .torrent file(s) from the results for download. This .torrent file contains

      instructions on how a user can download the file(s) referenced in the Torrent. The

      download ofa file is achieved through a direct connection between the computer

      requesting the file and the computer(s) sharing the actual files (not the torrent file

      but the actual files referenced in the .tonent file using any BitTorrent client.)


 c.   For example, a person interested in obtaining child pomographic images would

      open the BitTorrent website on his,iher computer and conduct a keyword search

      for files using a term such as "preteen sex." The results ofthe search are retumed

      to the user's computer and displayed on the torrent site. The user selects a .torrent



                                        6
4:20-mj-06409-JEH # 1             Page 8 of 28



      from the results displayed the file(s) he/she wants to download. Once the .torrent

      file is downloaded, it is used by a BitTonent program which the user had

      previously installed. The .torrent file is the set ofinstructions the program needs

      to find the files referenced in the .torrent file. The file(s) is downloaded directly

      from the computer or computers sharing the file. The downloaded file(s) is stored

      in the area previously designated by the user and/or the software. The downloaded

      file will remain until moved or deleted.


 d.   One of the advantages of P2P fite sharing is that multiple files may be

      downloaded in parallel. This means that the user can download more than one file

      at a time. In addition, a user may download parts ofone file from more than one

      source computer at a time. For example, a Bittorrent user downloading an image

      file may actually receive parts of the image from multiple computers. The

      advantage of this is that   it   speeds up the time   it takes to download the file.


 e.   A P2P file transfer is assisted by reference to an Intemet Protocol (lP) address.

      This address, expressed as four numbers separated by decimal points, is unique to

      a   particular computer during an online session. The IP address provides a unique

      location, making it possible for data to be transferred between computers.


 f.   The computer running the         file sharing application, in this   case a BitTorrent

      application, has an IP address assigred to it while it is on the intemet. BitTorrent

      users are able to see the IP address       ofany computer system sharing files to them


                                             7
        4:20-mj-06409-JEH # 1          Page 9 of 28



               or receiving files from them. Investigators log the IP address that has sent them

               files or information regarding files being shared. Investigators can then search

               public records (ARIN) that are available on the intemet to determine the intemet

               service provider who has assigned that IP address. Based upon the IP address

               assigned to the computer sharing files, subscriber information can be obtained

               from the intemet service provider.


                   INERNET BASED DIGITAL STORAGE - DRO PB()X


       13.     Dropbox is a service that allows its users to store files on Dropbox's servers.

Dropbox updated their privacy policy effective January 1, 2020. According to their privacy

policy, which would have been in force on November 5,2019, at

https://www.dro pbox.corx/D rivacy20l9:


       We collect and use the following information to provide, improve, protect, and promote
       our Services

       Account information. We collect, and associate with your account, the information you
       provide to us when you do things such as sign up for your account, upgrade to a paid
       plan, and set up two-factor authentication (like your name, email address, phone number,
       payment info, and physical address).

       your StulJ. Our Services are designed as a simple and personalized way for you to store
       your files, documents, photos, comments, messages, and so on ("Your Stuff'),
       collaborate with others, and work across multiple devices and services. To make that
      possible, we store, process, and transmit Your StulT as well as information related to it.
       This related information includes your profile information that makes it easier to


                                                8
         4:20-mj-06409-JEH # 1            Page 10 of 28




        collaborate and share Your Stuff with others, as well as things like the size ofthe file, the
        time it was uploaded, collaborators, and usage activity.

        Contacts. You may choose to give us access to your contacts to make it easy for you to
        do things like share and collaborate on Your Stuff, send messages, and invite others to
        use the Services.   Ifyou do, we'll   store those contacts on our seryers for you to use.


        Usage informatior. We collect information related to how you use the Services, including
        actions you take in your account (like sharing, editing, viewing, creating and moving files
       or folders). We use this information to provide, improve, and promote our Services, and
       protect Dropbox users. Please refer to our FAQ fbr more information about how we use
       this usage information.

       Device informatlon. We also collect information from and about the devices you use to
       access the Services. This includes things     like IP addresses, the type ofbrowser and device
       you use, the web page you visited before coming to our sites, and identifiers associated
       with your devices. Your devices (depending on their settings) may also transmit location
       information to the Services. For example, we use device information to detect abuse and
       identifz and troubleshoot bugs.

       14.     Dropbox cunently allows users 2 GB of storage for free. Ifusers desire a lzLrger

amount of storage on the account, Dropbox will provide it for a fee. As of this writing, Dropbox

offers users 2 TB of storage for $9.99 per month.


       15.     When a user accesses their account, Dropbox will capture the IP address ofthe

device used. They can also capture the model name of a mobile device when it accesses the

account. If the user has upgraded to a larger account, Dropbox will have a record ofthe method

used to make payments. This information could point towards a GooglePlay account for an




                                                    9
         4:20-mj-06409-JEH # 1           Page 11 of 28



Android device or an iTunes account in the case of Apple. Once a credit card is on file with the

account, or the subscription is made through GooglePlay or iTunes, the account auto-renews

each month until cancelled by the user or the payment method is declined, as in a canceled credit

card.


        16.    In Dropbox's Law Enforcement Handbook, they advise that due to technical

constraints, they are only able to "produce content ofa Dropbox account in response to a search

warrant that requests a complete reconstruction (emphasis added) ofan account as ofthe date

of warrant service or the date of a prior preservation request."


                                 (;OOCLEPLAY AND ITUNES


        17.    GooglePlay is the application store for mobile devices using the Android

operating system. Additionally, GooglePlay also serves as the clearinghouse for monetary

transactions occurring within applications using the Android operating system. irunes serves a

substantially identical function fbr Apple devices. Both systems request basic user information

such as name and email address when registering for an account. They can also store further

information such as cell phone, physical address, and credit cards.


                                      I]BOBABLE CAUSE

        18.    On October 22,2019, Detective Tina Noe, Rock Island police Department, was

conducting an online investigation ofthe BitTorrent Network for offenders sharing child

pomography. An investigation was initiated for a device at IP address 50.83.131.233 because it



                                                 l0
         4:20-mj-06409-JEH # 1               Page 12 of 28



was associated with a torrent with the infohash: 56d05c98a1b63b3a232e99b2eb6b96a5e9998419

This torrent file references   3   I files, at least one of which   was identified as being a   file of

investigative interest to child pomography investigations.


        19.     Using a computer running investigative BitTorrent software, Det. Noe made a

direct connection to the device at IP address 50.83.131.233, hereinafter referred to as "suspect

Device". The Suspect Device reported it was using BitTorrent client software TiX0263 - Tixati

2.63.


        20.     On Tuesday, October 22,2019, between approximately 11:08am and 2:47pm, a

download was successfully completed of the following 26 files that the Suspect Device at Ip

address 50.83.131.233 was making available. The Suspect Device at Ip address 50.83.131.233

was the sole candidate for each download, and as such, each file was downloaded directly from

this IP address. Detective Noe selected four of the shorter files to vieu. to verify the content. A

description ofthe content appears below the selected files in italics.


           a.   (PTHC OPVA 2014) Paradisebirds Casey & Stasy Lesbian (2013 SM_23-

                2)32m28s(00h12m30s-00h15m18s)              all.avi


           b.   PEDO-PTHC- SELECETED - 2014- ONLY THE BEST (85).avi


           c.   vlc-record-2013-08-23- 10h29m07s-compilation pthc- laura, thai, vicky and more

                03.avi-.avi




                                                      11
4:20-mj-06409-JEH # 1           Page 13 of 28



 d.   Pthc 2014 - Finland - 6yo and 4yo girls - 4..AVI


 e    (PTHC 2013 PTXX OPVA) Daddy and 5yo April- suck and Fuck big Cock - Eye

      ofthe tiger (Vey good).avi


 1.   pthc Pedoland Frif'am 2010 evily_show4 (7m34s) awesome! mpeg2video.mpg


 g.   pthc 2012 - 4Yo Princess Film 0006-0010 compiled.wmv

      - Video depicts afemale who appears under the age of six years ofage. The video
      begins with the child naked sitting on a male subject's legs. The child grabs the
      penis and attempls to put lhe erect penis in her vagina. The rest of the video
      depicts video clips of the child licking and performing oral sex on the adult male.

 h.   Video0023 man fuck little boy back street.mpg


 i.   (Pthc) Fevrier Girl 9Yo 3 (2014).avi


j.    !!(-pthc center-)(opva   so   ft)(2014) sister 7yr and brother webcam full video girl

      topless pulls pants down.avi


 k.   bathtime with daddy- 3yo girl ped.mp4


 1.   2014 2013 9Yo Latin Bitch Does All        Mrx   1855 Pthc Center)(Opva).wmv


m.    5yo boyaman - pleasure for a sleeping boy [20yo_Boy_Sucks-sleeping_4yo      Boy].avi


n.    Candydotl Top20 AIiceL and GTA.mp4


o.    (Pthc) New-2010 Assfuckin Nigger Babygirl ((Oh Yea)).avi


p.    Pthc 2012 4Yo Superstar Girl Bj.mpg




                                          t2
4:20-mj-06409-JEH # 1            Page 14 of 28



       - This video depicts a child approximately 1-5 years ofage performing oral sex on an
       adult male. The erect penis enters the child's mouth and at times, the child uses both her
       mouth Lrnd hands simultaneously.

 q.    ++++ 2014 Pedo Film_0036 privat Viola Asiagirl 3 yo schreiber tief in muschi.wmv


 1'    !!(-Pthc Center-)(Opva)(2014) Homy Russian Girls 9Yr Flash Pussy lOYr Rubbing

       Cunt.avi


 S     vlc-record-2014-02-27 -04h40m15s-Brazil Sexo Adolescentes 14yo boy girl fuck pedo

       pthc.wmv-.asf


      (.'pthc center-)(opva)(20 I 4)(webcam)(Julia) J-HD2-optimized.mp4


 u.    Mom_Touch 2yo_Boy, pedomom, straight shota-352x288-FPS-25.flv


      - Appears to be afemale adult pull down the toddler's bib oteralls alongwirh fie
      toddler's pull-up or underuear to expose the toddler's penis. The camero's focus point is
      on the penis of the child. The female can be seen rubbing the toddler's penis. At one
      point, the female picks up the toddler and lays him backwhile she continues to rub his
      penis. The boy appears to be two or under.

 V.   IMG I499.MOV


 w.   5vo sucker.wmv


 X    VID-20 40908-WAO000.mp4
              1




 y.   (pthc Lolifuck) PedoFamily 34 - 5yo fist-fucks her aunties cunt hard (2011).wmv

      - Appears   to be a child under the oge of6 yod The child is standing as thefully deteloped
      female is laying down. The child's fist is inserted inside the female's vagina. At one point
       the camera zooms in on the child's buttocks. At one point, lhe female who is beingfsted
       by the child rubs her own clitoris.

 z.   toddler girl - woman Licks toddler.avi



                                          l3
        4:20-mj-06409-JEH # 1             Page 15 of 28



       21.      On October 23,2019, a query was made ofthe IP address 50.83.131.233 through

the American Registry for Intemet Numbers        (ARIN). ARIN reported the IP            address to be

registered to Mediacom Communications Corporation.


       22.     On October 29, 2019, Mediacom responded to a state                ollllinois   subpoena   for

records related to 50.83.131.233 and reported it belongs to account #8383890011158825 for

Dartanya Walters at 1233 Glenhurst Court, Rock Island,lL, 61201. The records show the IP

address was assigned to this account from March 18, 2019 to at least the date             ofthe subpoena

response.


       23.     On November 11,2019,1 was contacted by Detective Tina Noe of the Rock

Island, IL, Police Department. Det. Noe said she received Cybertip 56369923 from NCMEC on

or about November 4,2019. This Cybertip detailed how an individual using Dropbox account

323575597 had uploaded child pomography to his Dropbox account. The Cybertip indicated

there were multiple logins to this account from multiple IP addresses between January 29,2019

and August 22, 2019. Dropbox reported to NCMEC that six files were uploaded to account

323575597. The cybertip disclosed the following user or person information being reported:


   o   Email address: rockfieldmitch@email.com
   a   Screen/user name: Mrock Rag
   a   ESP User lD:323575597

   a   IP Address: 2600: 1 008 :b1 68 :11 8d:805a:8d66       :3   64c:7 8a3
       (Login) 01-29-2019 01:09:55 UTC
   a   lP Address: 2604:2d80:c80    1   :9c76 :acO 1 :80c9   :1   a23 :'t d1 7
       (Login) 03-06-2019 01:35:10 UTC



                                                   11
          4:20-mj-06409-JEH # 1         Page 16 of 28




        IP Address: 2600: I 008:b 153:daOe:144c:488e:5e7:58b
        (Login) 05-20-2019 19:26:03 UTC
        IP Address: 50.207.141.44 (Login)
        06-0q-201 I l4:23:48 UTC
        IP Address: 2604:2d80:e7 97 :R00:8f2:62ba:3b9e:cd9l
        (Login) 07 -22-20 I 9 20:06:25 UTC
        IP Address: 2600: 1008:b 101 :77 c0:71b9:f5e2:6d61 :5c9c
        (Login) 08-22-2019 l9:19:12 UTC

        24.     This CyberTip further described the suspect as Mitchell D Rockfield, SSN xxx-

xx-0229,1233 Glenhurst Ct, Rock Island, IL 61201, and having a Facebook profile of:

wn'w.facebook.corr/n.ritch.rocklield.


        25.     A note in the Cybertip reported that the user verified their email address on

August 8, 2018 at2:57am UTC. This would imply that the user established the account at some

point prior to this date and time.


       26.     Det. Noe continued reporting that, on November 5, 2019, she logged into the

Intemet crimes Against children data system and viewed the repo(ed files lor inspection. She

said one file, named "2225bada-33d9-4317 -a862-34bc9e0b0b0a.gif', depicts a short video clip

of the lewd exhibition ofa prepubescent female performing oral sex on an erect penis. The oral

sex was the focal point of the video. Det. Noe immediately filed a preservation letter   with

Dropbox on November 5,2U.9.


       27.     On December 5, 2019 between approximately 2:08pm and 6:43pm, a download

was successfully completed ofthe following six llles that the Suspect Device at Ip address




                                                 15
         4:20-mj-06409-JEH # 1            Page 17 of 28



50.83.131.233 was making available. The Suspect Device at IP address 50.83.131.233 was the

sole candidate for each download, and as such, each file was downloaded directly from this OP

address. Detective Noe selected a shorter file to view to verify the content. A description ofthe

content appears below the selected files in italics.


           a    #   Anya at 1 3yo...HAIRY.LS-Magazine (lsd04-09-02).avi


           b.   ((Lolitaguy)) Ls-Magazine Lsm-Bonus-07-01-02.mpg


           c    (Hussyfan) (pthc) (r@ygold) (babyshivid) Asian kids #0i 8,,,,,,,,,Cambodian Child

                Brothel, Svay Pak, 5yo,6yo,8yo, 10yo, 12yo. Pedo. Real stuff..avi

                -This video begins with a pre-pubescent Jbmale performing oral sex on a male's
                penis. There are four other females in the video. Three of the females appear to be
                pre-pubescent. During the video, the cemero zooms in andfocuses on the yqgin(l
                area ofa couple of the pre-pubescent females. Ilhat appears to be a male's hand
                can be seen spreading the vagina lips out andfondling a child's clitoris. The male
                appears older due to age spots on his hand.

           d.   I pthc 2012] 13yo LetAcia   &     15yo Arthur Webcam a_-a_-a,-

                [kids,preteen,caligvla,blowjob,    1   2yo,   11   yo].mp4


                Ls Vidco Dreams Lsd 13-06-01 Ls-Masazine lssue #13.avi


           f.   Orgia - Three 13Yo 15Yo Preteen Boys Fucks 15Yo Girl.avi


       28.      Continuing on December 5,2019, between approximately 2:18pm and 7:07pm,

another download was successfully completed of the following three files that the Suspect

Device at IP address 50.83.131.233 was making available. The Suspect Device at IP address




                                                       16
             4:20-mj-06409-JEH # 1            Page 18 of 28



50.83.131.233 was the sole candidate lor each download, and as such, each file was downloaded

directly from this IP address. Detective Noe selected two of the files to view to verify the

content. A description ofthe content appears below the selected files in italics.


                a.   000082.mpg

                      - Child appears under the oge of six years old. Video depicts two females in a
                      bathtub. A male is standing oyer the bathtub with an erect penis. The child strokes
                      the male's penis with her hands. The other female is age dfficult due to a limited
                      camera view but also strokes the male's penis with her hands. The age dfficult
                     female has breast development. The child is seen performing oral sex on the
                     female while in the bathtub. The age dfficult female is seenfondling the child,s
                      vagina while in the bathtub.

               b.    000094.avi

                     -   Video depicts a prepubescent.female under lhe age of thirteen performing   oral
                     sex on an adult male and a prepubescent male (under the age oJ'thirteen) at the
                     some time. The video also depicts the male prepubescent andfemale prepubescent
                     engaging in sexual intercourse.

               c     000095.mpeg


            29.      A search ofpublicly available Facebook pages locates the above

"mitch.rockfield" who claims to live in Davenport, IA. A Facebook profile photo of the

"mitch.rockfield" user appears to match the Facebook profile of "Mitch Ragnarklok Rockfield,,

who also purportedly lives in Davenport,         IA.   In it, "Mitch Ragnarklok Rockfield" claims to be

in   a   relationship with "Tanner Walters (Dartanya)". A records check of CLEAR (a law

enforcement database), located Dartanya Walters and associated her with the residence at 1233

Glenhurst Court, Rock Island, IL, 61201. An Idaho driver's license for Walters was found with




                                                        t7
          4:20-mj-06409-JEH # 1            Page 19 of 28



an address   of   1816 E. 16s St, Idaho Falls,   ID. This   address was also associated with Walters   in

CT,EAR-


        30.       Another search ofCLEAR also located Mitchell Rockfield and associated him

with 1233 Glenhurst Court, Rock Island, IL,61201. As well, it associates him with 1000

Bllthwood Place, Apt K182, Davenport, IA,52804. A check of Iowa driver's license files

reveals a license for Rockfield with an address at 1000 Blythwood Place, Apt K182, Davenport,

IA 52804 and a photo of him that appears to match           those of   "Mitch Ragnarklok Rockfield" on

Facebook.


        31.       On January 7,2020, a qtery was made of the IP address 50.83.131.233 through

the American Registry for Intemet Numbers          (ARIN). ARN reported the IP address continues to

be registered to Mediacom Communications Corporation.


        32.       On January 9, 2020, surveiltance was conducted in the 1200 block of Glenhurst

Court, Rock Island, IL, 61201 . A black Nissan Altima bearing Iowa license ptate EUF370 was

parked near the residence. A records check of this license plate retums to Mitchell Dann

Rockfield at 1000 Bllhwood Place, Apt K182, Davenporl, IA,52804.


        33.       On January 15,2020, Mediacom responded to a second subpoena from the Grand

Jury for the Central District of Illinois for records related to 50.83.131 .233 and reported that it

belongs to account #838389001I158825 for Dartanya walters at 1233 Glenhurst court, Rock




                                                     18
          4:20-mj-06409-JEH # 1         Page 20 of 28



Island, IL,61201. The records show the IP address was assigned to this account from August

31,,2019 to at least the date olthe subpoena response.


        34.    On January 17,2020, MidAmerican Energy Company responded to a subpoena

from the Grand Jury for the Central District oflllinois for records related to the address 1233

Glenhurst Court, Rock Island, IL,61201. The records show it is assigned to account #47080-

57317 belonging to Dartanya Walters.


       35.     On January 27,2020, surveillance was conducted again in the 1200 block         of
Glenhurst Court, Rock Island, IL, 61201. The black Nissan Altima registered to Rockfield was

parked near the residence.


       36.     On January 31,2020,law enforcement executed a previously granted federal

search warrant at Rockfield's residence at 1233 Glenhurst Court, Rock Island, in the Central

District of Illinois. Present at the residence was Walters. Rockfietd was not present. Agents

determined in speaking with Walters that Rockfield is cunently in Davenport, Iowa at his place

of employment, Phoenix Closures, Lnc.,2728 West Central Park Avenue #A, Davenport, Iowa.

Walters also stated that Rockfield likely had his cellular telephone, a Samsung Galaxy 59, on his

person and that he maintains his personal items within an assigned locker at his place   of
employment.




                                                l9
         4:20-mj-06409-JEH # 1         Page 21 of 28



                        COMPUTERS AND CHILD PORNOGRAPHY

        37.     Based on my training, experience in multiple related investigations and search

warrants, and the experience ofother Agents and Officers I have talked with, I know that it is

common lbr items of digital media. including but not limited to laptop computers. flash drives.

cameras! cell phones, and digital music devices to be transported or stored in motor vehicles. I

know that because ofthe relatively small sized nature ofdigital media, including those listed

above, that there is equal reason to believe that such items can be found on a subject's person.


        38.    Based on my training, experience in multiple related investigations and search

warrants, and the experience ofother Agents and Officers I have talked with, I know that ir is

common for items of digital media, including but not limited to laptop computers, flash drives,

cameras, cell phones, and digital music devices to be stored in common storage area   ofa

residence including garage areas when those devices have been broken or replaced by newer

equipment. I also know that even when these digital media devices have been stored for months

or years, digital evidence can often be recovered from them.


        39.    Based on my training, experience in multiple related investigations and search

warrants, and the experience ofother Agents and Officers I have talked with, I know that

computers and computer technology has revolutionized the way in which child pomography is

produced, distributed and utilized.




                                                20
4:20-mj-06409-JEH # 1          Page 22 of 28



 a.   Through the use of computers and the Intemet, distributors of child pomography

      can use various web sites to conduct business, allowing them to remain relatively

      anonymous.


 b.   The Intemet allows users, while still maintaining anonymity, to easily locate other

      individuals with similar interests in child pornography and/or Web sites that offer

      images of child pomography.


 c.   The computer's capability to store images in digital form makes it an ideal

      repository for child pomography. Devices known as "thumb drives" or "jump

      drives" can store thousands ofdigital files. Computer hard drives are continuing

      to grow in storage size and can contain many times the amount of files compared

      to thumb drives.


 d.   A significant aspect ol the Intemet is Peer-to-Peer file sharing. P2P is a method

      of communication available to lntemet users through the use of special software.

      Computers linked together through the Intemet using this software form a

      network that allows for the sharing ofdigital files between users on the network.


 e.   Because of the ease in which a user can use P2P software to locate and download

      child pomography, many users with an interest in child pomography will

      download child pomography and after viewing the downloaded files, will delete

      those files from their digital media until they next wish to again view this type   of

      material where they will again download more files and repeat the process. Due



                                       21
         4:20-mj-06409-JEH # 1             Page 23 of 28



                to the nature ofthese digital devices and the operating systems ofthe computers

                they are connected to, evidence of this activity can be recovered even after the

                files have been deleted.


     CHARACTERISTICS OF INDIVIDUALS THAT DISTRIITUTE , RECEIVE, AND
                     POSSESS CHILD PORNOGRAPHY

        40.     Based upon my training and experience, as well as upon information provided to

me by other law enforcement officers, I am aware       ofthe following general characteristics of

people involved with child pomography, which may be exhibited in varying combinations:

        41.     The majority of individuals who collect child pomography are persons who have

a sexual attraction   to children. Individuals who have a sexual interest in children or images of

children may receive sexual gratification, stimulation, and satisfaction from contact with

children, lrom fantasies they may have viewing children engaged in sexual activity or in sexually

suggestive poses (such as in person, in photographs, or other visual media), or from literature

describing such activity. Part ofthis sexual gratification can come from the use ofsexual toys or

devices that depict children in anatomically accurate ways.

       42.     Individuals who have a sexual interest in children or images ofchildren may

collect sexually explicit or suggestive materials, in a variety of media, including photographs,

magazines, motion pictures, video tapes, books, drawings, slides, computer graphics or digital or

other images or visual media. Individuals who have a sexual interest in children or images    of

children oftentimes use these materials for their own sexual arousal and gratification. Further,

they may use these materials to lower the inhibitions ofchildren they are attempting to seduce, to




                                                  22
            4:20-mj-06409-JEH # 1        Page 24 of 28



arouse the selected child partner, or to demonstrate the desired sexual act. The majority ofthese

individuals also collect child erotica, which may consist of images or text that do not rise to the

level ofchild pomography but which nonetheless fuel their deviant sexual fantasies involving

children.

        43.     The majority ofindividuals who collect child pornography maintain books,

magazines, newspapers and other writings, in hard copy or digital medium, on the subject        of

sexual activities with children as a way of understanding their own feelings toward children,

justifying those feelings and finding comfort for their illicit behavior and desires. Such

individuals rarely destroy these materials because ofthe psychological support they provide. The

majority of individuals who collect child pomography rarely, ifever, dispose oftheir sexually

explicit materials and may go to great lengths to conceal and protect from discovery, theft and

damage their collections of   illicit materials. They almost always maintain their collections in the

privacy and security oftheir homes or other secure location.

       44.       Individuals who have a sexual interest in children or images ofchildren often

maintain their collections that are in a digital or electronic format in a safe, secure and private

environment, such as a personal computer and surrounding area. These collections are often

maintained for several years and are kept close by, usually at the collector's residence, to enable

the individual to view the collection at the click of a mouse. These collections have also been

discovered on electronic media ofindividuals who have moved from one location to another,

typically due to the relatively small size laptop computers, thumb drives, hard drives, and other

electronic media. A cloud-based platform makes an ideal lbrmat for storage, as it allows the



                                                  23
        4:20-mj-06409-JEH # 1            Page 25 of 28



colleclor the ability to not store the material directly on a device they could be caught with, yet

still maintain control ofand to have   ease   ofaccess. With proper software and security protocols,

detecting and tracing the account user by law enforcement could be exceptionally difficult.

        45.    The majority ofindividuals who collect child pornography often seek out like-

minded individuals, either in person or on the Intemet, to share information and trade depictions

of child pomography and child erotica as a means ofgaining status, trust, acceptance and

support. This contact also helps these individuals to rationalize and validate their deviant sexual

interest and associated behavior. Individuals who have a sexual interest in children or images      of

children that correspond with and/or meet others to share information and materials rarely

destroy correspondence lrom other child pomography distributors/collectors, conceal such

correspondence as they do their sexually explicit material, and often maintain lists ofnames

addresses (including email addresses), and telephone numbers      ofindividuals with whom they

have been in contact and who share the same interests in child pomography. These names may

be maintained in the original medium from which they were derived, in telephone books or

notebooks, on computer storage devices or merely on scraps ofpaper. The different Intemet-

based vehicles used by such individuals to communicate       with each other include, but are not

limited to, P2P, e-mail, e-mail groups, bulletin boards, IRC (lntemet Relay Chat), newsgroups,

instant messaging and other similar vehicles.




                                                   24
         4:20-mj-06409-JEH # 1                Page 26 of 28



         COMPUTERS. ELECTRONIC STORAGE , AND FORENSIC ANALYSIS


       46.           As described above and in Attachment B, this application seeks permission to

search for records that might be found on the person, in the locker, or on the electronic devices

within the dominion and control of Mitchell Dann Rockfield, in whatever form they are found.

One form in which the records might be found is data stored on a computer's hard drive or other

storage media. Thus, the warrant applied for would authorize the seizure ofelectronic storage

media or, potentially, the copying of electronically stored information, all under Rule

at(e)(2)@).


       47   .        Probable cause. I submit that if a computer or storage medium is found, there is

probable cause to believe those records will be stored on that computer or storage medium, for at

least the following reasons:


                a.   Based on my knowledge, training, and experience, I know that computer files or

                     remnants olsuch files can be recovered months or even years after they have been

                     downloaded onto a storage medium, deleted, or viewed via the Intemet.

                     Electronic files downloaded to a storage medium can be stored for years at little

                     or no cost. Even when files have been deleted, they can be recovered months or

                     years later using forensic   tools. This is so because when a person "deletes" a file

                     on a computer, the data contained in the file does not actually disappear; rather,

                     that data remains on the storage medium until it is overuritten by new data.




                                                        25
         4:20-mj-06409-JEH # 1             Page 27 of 28



            b.   Therefore, deleted files, or remnants ofdeleted files, may reside in free space or

                 slack space that is, in space on the storage medium that is not currently being

                 used by an active   file-for   long periods of time before they are overwritten. In

                 addition, a computer's operating system may also keep a record ofdeleted data in

                 a   "swap" or "recovery" file.


            c.   Wholly apart from user-generated files, computer storage media-in particular,

                 computers' intemal hard     d{ives contain electronic   evidence of how a computer

                 has been used, what    it has been used for, and who has used it. To give   a   few

                 examples, this forensic evidence can take the form ofoperating system

                 configurations, artifacts from operating system or application operation, file

                 system data structues, and virtual memory "swap" or paging       files. Computer

                 users   typically do not erase or delete this evidence, because special software is

                 typically required for that task. However, it is technically possible to delete this

                 information.


           d.    Similarly, files that have been viewed via the Intemet are sometimes

                 automatically downloaded into a temporary Intemet directory or "cache."


       48.       Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only computer files that might serve as direct evidence of the crimes

described on the warrant, but also for forensic electronic evidence that establishes how

computers were used, the purpose of their use, who used them, and when. There is probable



                                                    26
           4:20-mj-06409-JEH # 1            Page 28 of 28



cause to believe that this forensic electronic evidence     will   be on any storage medium found

because:


             a.   Data on the storage medium can provide evidence of a file that was once on the

                  storage medium but has since been deleted or edited, or of a deleted portion            ofa

                  file (such   as a paragraph that has been deleted   from   a   word processing file).

                  Virtual memory paging systems can leave traces of information on the storage

                  medium that show what tasks and processes were recently active. Web browsers,

                  e-mail programs, and chat programs store configuration information on the

                  storage medium that can reveal information such as online nicknames and

                  passwords. Operating systems can record additional information, such as the

                  attachment ofperipherals, the attachment ofUSB flash storage devices or other

                  extemal storage media. and the times the computer was in use. Computer file

                  systems can record information about the dates files were created and the

                  sequence in which they were created, although this information can later be

                  falsified.


            b.    As explained herein, information stored within a computer and other electronic

                  storage media may provide crucial evidence       ofthe "who, what, why" when.

                  where, and how" of the criminal conduct under investigation, thus enabling the

                  United States to establish and prove each element or altematively, to exclude the

                  innocent from fufther suspicion. In my training and experience, information




                                                     27
